UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
UNITED STATES OF Al\/IERICA CASE NO. lS-cr-OOl94-01
VERSUS JUDGE FOOTE
THOl\/IAS RAY BEAIRD (Ol) MAGISTRATE JUDGE HORNSBY
O R D E R

For the reasons assigned in the Report and Recornmendation of the Magistrate Judge
previously filed herein, and having thoroughly reviewed the record, no Written objections
having been filed, and concurring With the findings of the Magistrate Judge under the

applicable laW;

lt is ordered that Defendant’s Motion to Suppress (Doc. 18) is denied.

THUS DONE AND SIGNED at Shreveport, Louisiana, this the z'_j l day

of December, 2018. <`

ELIZABETH OOTE
UNITED STATES CT JUDGE

